UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 10, 2013 HUNTINGTON BANCSHARES INCORPORATED (Exact name of registrant as specified in its charter) Maryland 1-34073 31-0724920 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Huntington Center 41 South High Street Columbus, Ohio (Address of principal executive (Zip Code) Office) Registrant’s telephone number, including area code (614)480-8300 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): x Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. Regulation FD Disclosure On October 10, 2013, Huntington Bancshares Incorporated (“Huntington”) and Camco Financial Corporation (“Camco”) issued a joint press release announcing the execution of an Agreement and Plan of Merger, dated as of October 9, 2013, providing for the merger of Huntington and Camco.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item9.01.Financial Statements and Exhibits (d) Exhibits. ExhibitNo. Description Joint Press Release, dated October 10, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUNTINGTON BANCSHARES INCORPORATED Date: October 10, 2013 By: /s/ David S. Anderson Name: David S. Anderson Title: Executive Vice President, Interim CFO and Controller EXHIBIT INDEX Exhibit Number Description Joint Press Release dated October 10, 2013.
